Exhibit 10.1

SLM CORPORATION

Executive Severance Plan for Senior Officers

 

 

 

 

 

The effective date of the Plan is May 22, 2009.



--------------------------------------------------------------------------------

ARTICLE 1

NAME, PURPOSE AND EFFECTIVE DATE

1.01 Name and Purpose of Plan. The name of this plan is the SLM Corporation
Executive Severance Plan for Senior Officers (“Plan”). The purpose of the Plan
is to provide compensation and benefits to certain senior level officers of SLM
Corporation (the “Corporation”) and Sallie Mae, Inc. upon employment
termination.

1.02 Effective Date. The effective date of the Plan is May 22, 2009. The Plan
was amended on September 22, 2011. The compensation and benefits payable under
the Plan are payable upon certain employment terminations that occur after the
effective date of this Plan.

1.03 Employment Contracts Govern; Change in Control Severance Plan. To the
extent that an Eligible Officer is a party to an employment or other contract or
agreement that provides for any severance payments upon such Eligible Officer’s
termination of employment with the Corporation or any of its subsidiaries, then
that contract or agreement governs, and not this Plan. Upon the expiration of
such contract or agreement, this Plan will govern. In addition, an Eligible
Officer shall not be entitled to receive benefits more than once under this Plan
as a result of holding titles with multiple entities with the Corporation and
the group of companies under common control with the Corporation. In addition,
to the extent that the Change in Control Severance Plan for Senior Officers
provides for severance payments upon an Eligible Officer’s termination of
employment with the Corporation or any of its subsidiaries, then that Plan will
govern, and not this Plan.

1.04 ERISA Status. This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.

ARTICLE 2

DEFINITIONS

The following words and phrases have the following meanings unless a different
meaning is plainly required by the context:

2.01 “Average Bonus” means the annualized performance bonus compensation
calculated under this Plan for the rolling 24-month period immediately prior to
the Eligible Officer’s Termination Date, including as a full month the month
during which the Termination Date occurs. An example of a calculation of the
Average Bonus portion of a Severance Payment according to the Plan is attached
hereto as Exhibit A. For purposes of calculating Average Bonus under this Plan
for the current fiscal year, the Eligible Officer’s base salary and target bonus
at the Termination Date will be used and the Corporate performance scores from
all completed quarters during the relevant portion of the fiscal year will be
used. Notwithstanding anything to the

The effective date of the Plan is May 22, 2009.



--------------------------------------------------------------------------------

contrary herein, if an Eligible Officer has fewer than 24 months of employment
with the Corporation as of his or her Termination Date, then “Average Bonus”
means the annualized performance bonus compensation calculated as described
above but prorated for the portion of the rolling 24 month period that is
represented by the time from the Eligible Officer’s date of hire to the Eligible
Officer’s Termination Date. An example of a calculation of the Average Bonus
portion of a Severance Payment according to the previous sentence is attached
hereto as Exhibit B.

2.02 “Base Salary” means the annual base rate of compensation payable to an
Eligible Officer at the time of a Termination Event, such annual base rate of
compensation not reduced by any pre-tax deferrals under any tax-qualified plan,
non-qualified deferred compensation plan, qualified transportation fringe
benefit plan under Code Section 132(f), or cafeteria plan under Code Section 125
maintained by the Corporation, but excluding the following: incentive or other
bonus plan payments, accrued vacation, commissions, sick leave, holidays, jury
duty, bereavement, other paid leaves of absence, short-term disability payments,
recruiting/job referral bonuses, severance, hiring bonuses, long-term disability
payments, payments from a nonqualified deferred compensation plan maintained by
the Corporation, or amounts paid on account of the exercise of stock options or
on account of the award or vesting of restricted or performance stock or other
stock-based compensation.

2.03 “Board of Directors” means the Board of Directors of SLM Corporation.

2.04 “For Cause” means a determination by the Committee (as defined herein) that
there has been a willful and continuing failure of an Eligible Officer to
perform substantially his duties and responsibilities (other than as a result of
Eligible Officer’s death or Disability) and, if in the judgment of the Committee
such willful and continuing failure may be cured by an Eligible Officer, that
such failure has not been cured by an Eligible Officer within ten (10) business
days after written notice of such was given to Eligible Officer by the
Committee, or that Eligible Officer has committed an act of Misconduct (as
defined below). For purposes of this Plan, “Misconduct” means: (a) embezzlement,
fraud, conviction of a felony crime, pleading guilty or nolo contendere to a
felony crime, or breach of fiduciary duty or deliberate disregard of the
Corporation’s Code of Business Code; (b) personal dishonesty of Eligible Officer
materially injurious to the Corporation; (c) an unauthorized disclosure of any
Proprietary Information; or (d) competing with the Corporation while employed by
the Corporation or during the Restricted Period, in contravention of the
non-competition and non-solicitation agreements substantially in the form
provided in Exhibit C upon termination of employment.

2.05 “Termination of Employment For Good Reason” means: (a) a material reduction
in the position or responsibilities of the Eligible Officer not including a
change in title only; (b) a reduction in Eligible Officer’s Base Salary or a
material reduction in Eligible Officer’s compensation arrangements (provided
that variability in the value of stock-based compensation or in the compensation
provided under the SLM Corporation Incentive Plan or a successor plan will not
be deemed to cause a material reduction in compensation); or (c) a relocation of
the Eligible Officer’s primary work location to a distance of more than
seventy-five (75) miles from its location. If an Eligible Officer continues his
or her employment with the Corporation for more than six months after the
occurrence of an event described above that constitutes a Termination for Good
Reason, then the Eligible Officer shall be deemed to have given his or her
consent to such event and the Eligible Officer shall not be eligible for a
Severance Payment under this Plan as a result of that event and shall be deemed
to have waived all rights in regard to such event.

 

2



--------------------------------------------------------------------------------

2.06 “Termination Date” means the Eligible Officer’s last date of employment
with the Corporation.

2.07 “Termination of Eligible Officer’s Employment Without Cause” means
termination of an Eligible Officer’s employment by the Corporation for any
reason other than “For Cause” or on account of death or disability, as defined
in the Corporation’s long-term disability policy in effect at the time of
termination (“Disability”).

ARTICLE 3

ELIGIBILITY AND BENEFITS

3.01 Eligible Officers. Officers of SLM Corporation at the level of Senior Vice
President and above and officers of Sallie Mae, Inc. at the level of Senior Vice
President and above, are eligible for benefits under this Plan (each an
“Eligible Officer”).

3.02 Severance Benefits. (a) An Eligible Officer will be entitled to receive a
severance payment (“Severance Payment”) and continuation of medical and dental
insurance benefits and outplacement services, all as provided herein, after any
of the following events (each a “Termination Event”): (I) Termination of
Employment for Good Reason, provided that if such termination is on account of a
decision to resign due to clause (a) of the definition of “Termination by
Eligible Officer For Good Reason,” such Eligible Officer continues his or her
employment for a transition period mutually agreed to by the Corporation and the
Executive Officer or (II) upon a Termination of Eligible Officer’s Employment
Without Cause or (III) upon mutual agreement of the Corporation and an Eligible
Officer.

(b) The amount of the Severance Payment will equal the sum of the Eligible
Officer’s Base Salary plus the Eligible Officer’s Average Bonus times a
multiplier plus a cash payment equal to the Eligible Officer’s target annual
bonus amount for the year in which the Termination Date occurs, such target
bonus amount to be prorated for the full number of months in the final year that
the Eligible Officer was employed by the Corporation. The multiplier for
Eligible Officers with the title of Chief Executive Officer will be two (2). The
multiplier for Eligible Officers with a title higher than Executive Vice
President, such as Senior Executive Vice President and Vice Chairman but not
including the Chief Executive Officer, will be 1  1/2 (one and one half). The
multiplier for all other Eligible Officers will be one (1). Contingent upon
signing the Confidential Agreement and Release, the Severance Payment will be
made to the Eligible Officer in a single lump sum cash payment within forty-five
(45) calendar days after the Eligible Officer’s Termination Date.
Notwithstanding anything to the contrary herein, in no event shall a Severance
Payment paid to an Eligible Officer hereunder exceed the Eligible Officer’s Base
Salary plus incentive bonus multiplied by three (the “Payment Limit”), and if a
Severance Payment hereunder were to exceed such amount, then such payment shall
be reduced to the highest amount that does not exceed the Payment Limit.

 

3



--------------------------------------------------------------------------------

(c) For eighteen (18) months (or twenty-four (24) months if the Eligible Officer
is the Chief Executive Officer) following the Eligible Officer’s Termination
Date, the Eligible Officer and his or her eligible dependents or survivors will
be entitled to continue to participate in any medical and dental insurance plans
generally available to the senior management of the Corporation, as such plans
may be in effect from time to time on the terms generally applied to actively
employed senior management of the Corporation, including any Eligible Officer
cost-sharing provision. An Eligible Officer and his or her eligible dependents
will cease to be covered under the foregoing medical and/or dental insurance
plans if he or she becomes eligible to obtain coverage under medical and/or
dental insurance plans of a subsequent employer.

(d) An Eligible Officer will be entitled to receive outplacement services from
the Corporation or the Corporation’s service provider(s.)

(e) Upon a Termination Event, to the extent already provided in the terms and
conditions of an Eligible Officer’s equity grants, all outstanding and unvested
equity awards held by an Eligible Officer and granted by the Corporation before
May 22, 2009 will become vested and non-forfeitable. Any outstanding and
unvested equity awards held by an Eligible Officer and granted after May 22,
2009 shall be governed by the terms and conditions applicable to such grants.

(f) All payments and benefits provided under this Section 3.02 are conditioned
on the Eligible Officer’s continuing compliance with this Plan and the Eligible
Officer’s execution (and effectiveness) of a release of claims and covenant not
to sue and non-competition and non-solicitation agreements substantially in the
form provided in Exhibit C hereto.

3.03 Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Committee determines, in its sole discretion, that any payments
or benefits to be provided hereunder to or for the benefit of an Eligible
Officer who is also a “specified employee” (as such term is defined under
Section 409A(a)(2)(B)(i) of the Code or any successor or comparable provision)
would be subject to the additional tax imposed under Section 409A(a)(1)(B) of
the Code or any successor or comparable provision, the commencement of such
payments and/or benefits will be delayed until the earlier of (x) the date that
is six months following the Termination Date or (y) the date of the Eligible
Officer’s death (such date is referred to herein as the “Distribution Date”). In
the event that the Committee determines that the commencement of any of the
benefits to be provided under Section 3.03(b) are to be delayed pursuant to the
preceding sentence, the Corporation will require the Eligible Officer to bear
the full cost of such benefits until the Distribution Date at which time the
Corporation will reimburse the Designated Employee for all such costs.

ARTICLE 4

WELFARE BENEFIT COMMITTEE

4.01 Welfare Benefit Plan Committee. The Plan will be administered by the
Welfare Benefit Plan Committee, appointed by and serving at the pleasure of the
Board of Directors and consisting of at least three (3) officers of the
Corporation (the “Committee”).

 

4



--------------------------------------------------------------------------------

4.02 Powers. The Committee will have full power, discretion and authority to
interpret, construe and administer the Plan and any part hereof, and the
Committee’s interpretation and construction hereof, and any actions hereunder,
will be binding on all persons for all purposes. The Committee will provide for
the keeping of detailed, written minutes of its actions. The Committee, in
fulfilling its responsibilities may (by way of illustration and not of
limitation) do any or all of the following:

(i) allocate among its members, and/or delegate to one or more other persons
selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;

(ii) designate one or more of its members to sign on its behalf directions,
notices and other communications to any entity or other person;

(iii) establish rules and regulations with regard to its conduct and the
fulfillment of its responsibilities under the Plan;

(iv) designate other persons to render advice with respect to any responsibility
or authority pursuant to the Plan being carried out by it or any of its
delegates under the Plan; and

(v) employ legal counsel, consultants and agents as it may deem desirable in the
administration of the Plan and rely on the opinion of such counsel.

4.03 Action by Majority. The majority of the members of the Committee in office
at the time will constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee will be by the vote of the
majority at any meeting or by written instrument signed by the majority.

ARTICLE 5

CLAIM FOR BENEFITS UNDER THIS PLAN

5.01 Claims for Benefits under this Plan. A condition precedent to receipt of
severance benefits is the execution of an unaltered release of claims in form
and substance prescribed by the Corporation. If an Eligible Officer believes
that an individual should have been eligible to participate in the Plan or
disputes the amount of benefits under the Plan, such individual may submit a
claim for benefits in writing to the Committee within sixty 60 days after the
individual’s termination of employment. If such claim for benefits is wholly or
partially denied, the Committee will within a reasonable period of time, but no
later than 90 days after receipt of the written claim, notify the individual of
the denial of the claim. If an extension of time for processing the claim is
required, the Committee may take up to an additional 90 days, provided that the
Committee sends the individual written notice of the extension before the
expiration of the original 90-day period. The notice provided to the individual
will describe why an extension is required and when a decision is expected to be
made. If a claim is wholly or partially denied, the denial notice: (1) will be
in writing, (2) will be written in a manner calculated to be understood by the
individual, and (3) will contain (a) the reasons for the denial, including
specific reference to those plan provisions on which the denial is based; (b) a
description of any additional information necessary to complete the claim and an
explanation of why such information is necessary; (c) an

 

5



--------------------------------------------------------------------------------

explanation of the steps to be taken to appeal the adverse determination; and
(d) a statement of the individual’s right to bring a civil action under section
502(a) of ERISA following an adverse decision after appeal. The Committee will
have full discretion consistent with their fiduciary obligations under ERISA to
deny or grant a claim in whole or in part. If notice of denial of a claim is not
furnished in accordance with this section, the claim will be deemed denied and
the claimant will be permitted to exercise his rights to review pursuant to
Section 9.02 and 9.03.

5.02 Right to Request Review of Benefit Denial. Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.

5.03 Disposition of Claim. The Committee will deliver to the individual a
written decision on the claim promptly, but not later than 60 days after the
receipt of the individual’s written request for review, except that if there are
special circumstances which require an extension of time for processing, the
60-day period will be extended to 120 days; provided that the appeal reviewer
sends written notice of the extension before the expiration of the original
60-day period. If the appeal is wholly or partially denied, the denial notice
will: (1) be written in a manner calculated to be understood by the individual,
(2) contain references to the specific plan provision(s) upon which the decision
was based; (3) contain a statement that, upon request and free of charge, the
individual will be provided reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits; and
(4) contain a statement of the individual’s right to bring a civil action under
section 502(a) of ERISA.

5.04 Exhaustion. An individual must exhaust the Plan’s claims procedures prior
to bringing any claim for benefits under the Plan in a court of competent
jurisdiction.

ARTICLE 6

MISCELLANEOUS

6.01 Successors. (a) Any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation’s business and/or assets, or all or
substantially all of the business and/or assets of a business segment of the
Corporation will be obligated under this Plan in the same manner and to the same
extent as the Corporation would be required to perform it in the absence of a
succession.

(b) This Plan and all rights of the Eligible Officer hereunder will inure to the
benefit of, and be enforceable by, the Eligible Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

6



--------------------------------------------------------------------------------

6.02 Creditor Status of Eligible Officers. In the event that any Eligible
Officer acquires a right to receive payments from the Corporation under the
Plan, such right will be no greater than the right of any unsecured general
creditor of the Corporation.

6.03 Facility of Payment. If it will be found that (a) an Eligible Officer
entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefor, and
(b) another person or an institution is then maintaining or has custody of such
Eligible Officer, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (b) above, and the release will be a valid and complete discharge
for the payment.

6.04 Notice of Address. Each Eligible Officer entitled to benefits under the
Plan must file with the Corporation, in writing, his post office address and
each change of post office address. Any communication, statement or notice
addressed to such Eligible Officer at such address will be deemed sufficient for
all purposes of the Plan, and there will be no obligation on the part of the
Corporation to search for or to ascertain the location of such Eligible Officer.

6.05 Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.

6.06 Choice of Law. The Plan shall be construed, regulated and administered
under the laws of the Commonwealth of Virginia (excluding the choice-of-law
rules thereto), except that if any such laws are superseded by any applicable
Federal law or statute, such Federal law or statute shall apply.

6.07 Construction. Whenever used herein, a masculine pronoun shall be deemed to
include the masculine and feminine gender, a singular word shall be deemed to
include the singular and plural and vice versa in all cases where the context
requires.

6.08 Termination; Amendment; Waiver. (a) Prior to the occurrence of a
Termination Event, the Board of Directors, or a delegated Committee of the
Board, may amend or terminate the Plan at any time and from time to time.
Termination or amendment of the Plan will not affect any obligation of the
Corporation under the Plan which has accrued and is unpaid as of the effective
date of the termination or amendment. Unless and until a Termination Event shall
have occurred, an Eligible Officer shall not have any vested rights under the
Plan or any agreement entered into pursuant to the Plan.

(b) From and after the occurrence of a Termination Event, no provision of this
Plan shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Eligible Officer and by an
authorized officer of the Corporation (other than the Eligible Officer). No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

(c) Notwithstanding anything herein to the contrary, the Board of Directors may,
in its sole discretion, amend the Plan (which amendment shall be effective upon
its adoption or at such other time designated by the Board of Directors) at any
time prior to a Termination Event as

 

7



--------------------------------------------------------------------------------

may be necessary to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code; provided, however, that any such amendment
shall be implemented in such a manner as to preserve, to the greatest extent
possible, the terms and conditions of the Plan as in existence immediately prior
to any such amendment.

6.09 Whole Agreement. This Plan contains all the legally binding understandings
and agreements between the Eligible Officer and the Corporation pertaining to
the subject matter thereof and supersedes all such agreements, whether oral or
in writing, previously entered into between the parties.

6.10 Withholding Taxes. All payments made under this Plan will be subject to
reduction to reflect taxes required to be withheld by law.

6.11 No Assignment. The rights of an Eligible Officer to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Section 6.11 shall be void.

 

8



--------------------------------------------------------------------------------

Exhibit A

Example of calculation of “Average Bonus” Portion of Severance Payment under the
Plan

(Based on a 24-month look back)

 

1. Assumptions/Given:

 

  •  

Annual salary = $250,000

 

  •  

Bonus (MIP) Target = 70% of annual rate ($175,000)

 

  •  

Current Corp MIP Score = 40% (score for the most recent quarter-end in current
year) 1

 

  •  

Termination Date = August 1, 2009

 

  •  

2008 bonus (paid in 2009) = $65,000

 

  •  

2007 bonus (paid in 2008) = $125,000

 

2. Compute 2009 (current year) estimated annual bonus:

 

  •  

Bonus Target ($175,000) * most current Corp MIP Score (40%) = $70,000

 

3. Define 24-month period:

 

  •  

Since Termination date is August 1, 2009, the look-back period would include:

 

  •  

8 months in 2009 2

 

  •  

All 12 months of 2008

 

  •  

4 months of 2007

 

4. Prorate each year’s annual bonus:

 

  •  

2009:  8 months @ $70,000 = $46,667

 

  •  

2008: 12 months @ $65,000 = $65,000

 

  •  

2007:  4 months @ $125,000 = $41,667

Total: 24 months                  = $153,333

 

5. Annualize 24 month prorated total by dividing by 2:

 

  •  

$153,333 ÷ 2 = $76,667

 

  •  

Round = $76,700 3

 

1 

Use whole months for the calculation regardless of the day within the month the
termination falls.

2 

If the termination falls between the last day of the quarter and the day the
company score for that month is finalized, TBD will be placed on the worksheet
until the final company score is posted.

3 

Round to the nearest $100.

 

9



--------------------------------------------------------------------------------

Exhibit B

Example of calculation of “Average Bonus” Portion of Severance Payment under the
Plan – with less than 2 years of service

(Example assumes 18 months of employment from January 1, 2008, through June 30,
2009)

 

6. Assumptions/Given:

 

  •  

Annual salary = $250,000

 

  •  

Bonus (MIP) Target = 70% of annual rate ($175,000)

 

  •  

Current Corp MIP Score = 40% (score for the most recent quarter-end in current
year) 4

 

  •  

Termination Date = June 30, 2009

 

  •  

2008 bonus (paid in 2009) = $65,000

 

  •  

2007 bonus (paid in 2008) = N/A

 

7. Compute 2009 (current year) estimated annual bonus:

 

  •  

Bonus Target ($175,000) * most current Corp MIP Score (40%) = $70,000

 

8. Define 24-month period

 

  •  

Since Termination date is June 30, 2009, the look-back period would include:

 

  •  

6 months in 2009 5

 

  •  

All 12 months of 2008

 

  •  

0 months of 2007 - No additional service time since 18 months total service

 

9. Prorate each year’s annual bonus:

 

  •  

2009:  8 months @ $70,000    = $35,000

 

  •  

2008: 12 months @ $65,000  = $65,000

 

  •  

            6 months no service = $0

Total: 24 months                   = $100,000

 

10. Annualize 24 month prorated total by dividing by 2:

 

  •  

$100,000 ÷ 2 = $50,000

 

  •  

Round = $50,000 6

 

4 

Use whole months for the calculation regardless of the day within the month the
termination falls.

5 

If the termination falls between the last day of the quarter and the day the
company score for that month is finalized, TBD will be placed on the worksheet
until the final company score is posted.

6 

Round to the nearest $100.

 

10



--------------------------------------------------------------------------------

Exhibit C

CONFIDENTIAL AGREEMENT AND RELEASE

SLM Corporation and its subsidiaries, predecessors, and affiliates (collectively
“SLM”) and I, Name, have reached the following confidential understanding and
agreement. In exchange for the Plan Benefits and other consideration listed
below, I agree to comply fully with the terms of this Confidential Agreement and
Release (“Agreement and Release”). In exchange for my agreements, SLM agrees to
provide me with the Plan Benefits and other consideration listed below, to which
I am not otherwise entitled.

(1) Plan Benefits and other consideration:

(a) Unless I have revoked this Agreement and Release pursuant to Section
(8) below, pursuant to the SLM Corporation Executive Severance Plan for Senior
Officers (“Plan”), SLM will pay me severance in the following manner: a total
amount of $XXX less withholding taxes and other deductions required by law (the
“Plan Benefits”). Such severance payment will be made in a lump sum no earlier
than my official termination date or the eighth calendar day after my signature
on this Agreement and Release, and no later than the thirtieth calendar day
after my official termination date.

(b) Rehiring: If I am rehired as an employee of SLM or any of its subsidiaries
or affiliates within the 12 month period following my termination, I hereby
agree to repay the Plan Benefits, divided by 12 multiplied by the number of
months remaining in the 12 month period following my termination, adjusted and
reduced by the amount of taxes paid and withheld on that sum, within 30 days
after rehire, as a condition of rehire to SLM or any of its subsidiaries or
affiliates.

(c) Medical/Dental/Vision Continuation: My current medical, dental, and vision
coverage will continue through the end of the month of my termination. Beginning
on the first day of the month following my Termination Date, Date, I will have
the right to continue my current medical, dental, and vision coverage through
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for up to     
months. Under the Plan, if I properly elect COBRA continuation coverage, SLM
will pay the employer portion of the total cost of my medical, dental and vision
insurance premiums for the      month period of Date through Date.

(d) Benefit Programs: I waive future coverage and benefits under all SLM
disability programs, but this Agreement and Release does not affect my
eligibility for other SLM medical, dental, life insurance, retirement, and
benefit plans. Whether I sign this Agreement and Release or not, I understand
that my rights and continued participation in those plans will be governed by
their terms, and that I generally will become ineligible for them shortly after
my termination, after which I may be able to purchase continued coverage under
certain of such plans. I understand that, except for the benefits that may be
due under the 401(k) plans, deferred compensation, equity or pension plans to
which I may be entitled under SLM’s standard employee benefit plans for
similarly situated employees and executives, I will not receive any other wage,
paid time off, or other similar payments from SLM or any of the entities
discussed in Section (2).

 

11



--------------------------------------------------------------------------------

(e) For the purposes of this Agreement, the parties acknowledge that the
“Amendment to Stock Option and Restricted/Performance Stock Terms” issued under
the SLM Corporation Employee Stock Option Plan, SLM Corporation Management
Incentive Plan, SLM Corporation Incentive Plan (as amended and restated October
2006), and SLM Corporation 2009-2012 Incentive Plan (collectively, the “Plans”)
by SLM Corporation, and effective as of January 27, 2011, is applicable.

(f) Subject to any earlier payment provisions set forth above, and except for
the benefits and payments described in 1(c) (Medical/Dental/Vision continuation)
and 1(d) (Benefit Programs), all payments or reimbursements described in this
Section (1) shall be paid to me on or before the eighth calendar day and no
later than the twenty-first calendar day after my signature on this Agreement
and Release.

(2) Release: In consideration of the Special Payments and Benefits described
above, I agree to release SLM, and all of its subsidiaries, affiliates,
predecessors, successors, and all related companies, and all of its former and
current officers, employees, directors, and employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs) of any of
them (collectively “Released Parties”) from all actions, charges, claims,
demands, damages or liabilities of any kind or character whatsoever, known or
unknown, which I now have or may have had through the date I sign this Agreement
and Release except claims that the law does not permit me to waive by signing
this Agreement and Release. For example, I am releasing all common law contract,
tort, or other claims I might have, as well as all claims I might have under the
Age Discrimination in Employment Act (“ADEA”), the WARN Act, Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, National Labor Relations Act, the Americans with Disabilities Act (ADA),
Family and Medical Leave Act, Genetic Information Nondiscrimination Act (“GINA”)
of 2008, the Employee Retirement Income Security Act of 1974 (“ERISA”),
individual relief under the Sarbanes-Oxley Act of 2002, or individual relief
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
The American Recovery and Reinvestment Act of 2009, and any other federal, state
or local laws. I further waive any right to payment of attorneys’ fees, which I
may have incurred. It is understood and agreed that by entering into this
Agreement and Release, SLM does not admit any violation of law, or any of
employee’s rights, and has entered into this Agreement and Release solely in the
interest of resolving finally all claims and issues relating to my employment
and separation.

SLM and I, the Parties (“Parties”), expressly agree however, that nothing in
this Agreement and Release shall preclude my participation as a member of a
class in any suit or regulatory action brought against the Released Parties
arising out of or relating to any alleged securities violations or diminution in
the value of SLM securities. SLM agrees that the release under this Section
(2) shall not cover, and I reserve and do not waive, my rights, directly or
indirectly to seek further indemnification and/or contribution under the By-Laws
of SLM. SLM hereby reaffirms that I am entitled to indemnification after
termination of my employment, for actions taken in my capacity as an officer of
SLM Corporation or applicable SLM Corporation subsidiaries under the bylaws of
the applicable subsidiary or SLM (subject to the provisions of the By-Laws,
which limit indemnity in certain circumstances).

 

12



--------------------------------------------------------------------------------

(3) Covenant Not To Sue: I agree not to sue the Released Parties with respect to
any claims, demands, liabilities or obligations released by this Agreement and
Release. The Parties agree, however, that nothing contained in this covenant not
to sue or elsewhere in this Agreement and Release shall:

(a) prevent me from challenging, under the Older Workers Benefits Protection Act
(29 U.S.C. § 626), the knowing and voluntary nature of my release of any age
claims in this Agreement and Release before a court, the Equal Employment
Opportunity Commission (“EEOC”), or any other federal, state, or local agency;

(b) prevent me from enforcing any future claims or rights that arise under the
Age Discrimination in Employment (ADEA) after I have signed this Agreement and
Release; or

(c) prohibit or restrict me from: (i) making any disclosure of information
required by law; (ii) filing a charge, initiating, making disclosures,
testifying in, providing information to, or assisting in an investigation or
proceeding brought by or to any governmental or regulatory body or official, or
in any judicial or administrative action; (iii) making disclosures that are
required or protected under the Sarbanes-Oxley Act of 2002, the Securities
Exchange Act of 1934, and any other law, rule or regulation, subject to the
jurisdiction of the Securities and Exchange Commission; or (iv) from testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal or state employment law or any federal law relating to
fraud or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

Except with respect to the proviso in Section (2) regarding alleged securities
violations and notwithstanding anything to the contrary in this paragraph, I
hereby waive and release any right to receive any personal relief (for example,
money) as a result of any investigation or proceeding of the U.S. Department of
Labor, EEOC, U.S. Department of Education, OIG, Securities and Exchange
Commission, Consumer Financial Protection Bureau, or any federal, state, or
local government agency or court. Further, with my waiver and release of claims
in this Agreement and Release, I specifically assign to the Released Parties my
right to any recovery arising from any such investigation or proceeding.

(4) Additional Representations and Promises: I further acknowledge and agree
that:

(a) I will return all SLM and Released Parties’ property in my possession or
control to them.

(b) Other than previously disclosed to SLM’s General Counsel, Deputy General
Counsel, or SLM’s Board of Directors, I hereby represent and warrant that I have
not reported any illegal or potentially illegal conduct or activities to any
supervisor, manager, department head, human resources representative, director,
officer, agent or any other representative of SLM, any member of the legal or
compliance departments, or to the Code of Business Conduct hotline and have no
knowledge of any such illegal or potentially

 

13



--------------------------------------------------------------------------------

illegal conduct or activities. I have disclosed to SLM any information I have
concerning any conduct involving SLM that I have reason to believe may be
unlawful or that involves any false claims to the United States. I promise to
cooperate fully in any investigation SLM undertakes into matters occurring
during my employment with SLM. I understand that nothing in this Agreement and
Release prevents me from cooperating with any U.S. government investigation. In
addition, to the fullest extent permitted by law, I hereby irrevocably assign to
the U.S. government any right I might have to any proceeds or awards in
connection with any false claims proceedings against SLM.

(c) If I breach any provisions of this Agreement and Release, I agree that I
will pay for all costs incurred by any Released Parties, or any entities or
individuals covered by this Agreement and Release, including reasonable
attorneys’ fees, in defending against my claim and seeking to uphold my release.

(d) I agree to keep the terms of this Agreement and Release completely
confidential except as may be required or permitted by statute, regulation or
court order. Notwithstanding the foregoing, I may disclose such information as
permitted under Section 3 or Section 6 or to my immediate family and
professional representatives, so long as they are informed and agree to be bound
by this confidentiality clause. This Agreement and Release shall not be offered
or received in evidence in any action or proceeding in any court, arbitration,
administrative agency or other tribunal for any purpose whatsoever other than to
carry out or enforce the provisions of this Agreement and Release.

(e) I further agree not to disparage SLM, its business practices, products and
services, or any other entity or person covered by this Agreement and Release.

(f) I understand that SLM in the future may change employee benefits or pay. I
understand that my job may be refilled.

(g) I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future. I have properly reported all hours that I have worked and I have
been paid all wages, overtime, commissions, compensation, benefits, and other
amounts that SLM or any Released Party should have paid me in the past, other
than with respect to any benefit plan terminations or distributions authorized
as of the date of this Agreement and Release.

(h) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims that I am releasing.

(i) If I initially did not think any representation I am making in this
Agreement and Release was true, or if I initially was uncomfortable making it, I
resolved all my concerns before signing this Agreement and Release. I have
carefully read this Agreement and Release, I fully understand what it means, I
am entering into it knowingly and voluntarily, and all my representations in it
are true. SLM would not have signed this Agreement and Release but for my
promises and representations.

 

14



--------------------------------------------------------------------------------

(5) Arbitration of Disputes: Except with respect to the proviso in Section
(2) concerning securities litigation, SLM and I agree to resolve any disputes we
may have with each other through final and binding arbitration. For example, I
am agreeing to arbitrate any dispute about the validity of this Agreement and
Release or any discrimination claim, which means that an Arbitrator and not a
court of law will decide issues of arbitrability and of liability with respect
to any claim I may bring; provided, however, that either party may pursue a
temporary restraining order and/or preliminary injunctive relief, with expedited
discovery where necessary, in a court of competent jurisdiction to protect
common law or contractual trade secret or confidential information rights and to
enforce the post-employment restrictions in Section (6). I also agree to resolve
through final and binding arbitration any disputes I have with SLM, its
affiliates, or any current or former officers, employees or directors who elects
to arbitrate those disputes under this subsection. Arbitrations shall be
conducted by JAMS (also known as Judicial Arbitration & Mediation Services) in
accordance with its employment dispute resolution rules. This agreement to
arbitrate does not apply to government agency proceedings, but does apply to any
lawsuit I might bring, including but not limited to any lawsuit related to a
government agency proceeding. By agreeing to this Agreement and Release, I
understand that I am waiving my right to a jury trial.

(6) Confidentiality, Intellectual Property, Non-Competition, and
Non-Solicitation: Except as required or permitted by statute, regulation or
court order, or pursuant to written consent given by SLM’s General Counsel, I
agree not to disclose to anyone else any of the information or materials which
are proprietary or trade secrets of SLM or are otherwise confidential. In
addition, in consideration of the Plan Benefits, I hereby acknowledge that I
previously signed an Agreement Regarding Confidentiality, Intellectual Property,
and Non-Solicitation and that I continue to be bound by the terms of that
agreement except as modified in this Section (6). Notwithstanding the foregoing,
in consideration of the Plan Benefits, I agree as follows: I shall not, directly
or indirectly, compete with SLM or its subsidiaries or affiliates for a period
of [INSERT NUMBER OF MONTHS OF BASE PAY SEVERANCE IDENTIFIED IN PLAN SECTION
3.02] months after the date of termination of my employment for whatever reason
(“Restricted Period”). For the purposes of this Section (6), “compete” means
owning, managing, operating, financing, working, consulting, advising,
representing, or providing the same or similar services with or without
compensation in any capacity as those I provided to SLM within the last two
(2) years of my employment engaged in the same business conducted by SLM at the
time of my termination.

In further consideration of the Plan Benefits described above in this Agreement
and Release, I agree that for [INSERT NUMBER OF MONTHS OF BASE PAY SEVERANCE
IDENTIFIED IN PLAN SECTION 3.02] months after my date of termination of my
employment for whatever reason (collectively, the “Non-Solicitation Employee
Period”) that I shall not solicit or encourage any employee with whom I
communicated within the last year of my employment to leave the employ of SLM,
or hire any such employees. Further, for a period of [INSERT NUMBER OF MONTHS OF
BASE PAY SEVERANCE IDENTIFIED IN PLAN SECTION 3.02] months following the
termination of my employment with the SLM, I shall not, directly or indirectly,
contact or accept business that SLM could otherwise perform from any of SLM’s
customers or prospective customers with whom I communicated within the last two
(2) years of my employment.

 

15



--------------------------------------------------------------------------------

I expressly agree that the markets served by SLM extend nationally are not
dependent on the geographic location of the personnel or the businesses by which
they are employed and that the restrictions set forth in this Section (6) have
been designed to be reasonable and are no greater than are required for the
protection of SLM and do not prevent me from earning a livelihood by working in
positions that do not compete with SLM. In the event that a court shall
determine that any provision of the Agreement and Release is unenforceable, the
Parties shall request that the court construe this Agreement and Release in such
a fashion as to render it enforceable and to revise time, geographic and
functional limits to those minimum limits that the court believes are reasonable
to protect the interests of SLM. I acknowledge and agree that this covenant has
unique, substantial and immeasurable value to SLM, that I have sufficient skills
to provide a livelihood for me while this covenant remains in force, and that
this covenant will not interfere with my ability to work consistent with my
experience, training, and education. To enable SLM to monitor compliance with
the obligations imposed by this Agreement and Release, I further agree to inform
in writing Sallie Mae’s Senior Vice President, Human Resources of the identity
of my subsequent employer(s) and my prospective job title and responsibilities
prior to beginning employment. I agree that this notice requirement shall remain
in effect for twelve (12) months following the termination of my employment.

In the event that the Board of Directors of SLM or its successor reasonably
determines that I have violated any of the post-employment restrictions of the
Agreement and Release or if a court at my request determines that all or a
substantial part of such restrictions are held to be unenforceable, I will
return to SLM 50% (less withholdings previously withheld by law) of the cash
Plan Benefits. The illegality, unenforceability, or ineffectiveness of any
provision of this Section (6) shall not affect the legality, enforceability, or
effectiveness of any other provision of this Agreement and Release.
Notwithstanding the confidentiality provisions identified in Section 4(d) of
this Agreement and Release, I may disclose my SLM restrictive covenants to
perspective employers and agree that SLM may provide a copy of this Agreement
and Release to my prospective or future employers.

(7) Review Period: I hereby acknowledge (a) that I initially received a copy of
the original draft of this Agreement and Release on or before Date; (b) that I
was offered a period of 45 calendar days to review and consider it; (c) that I
understand I could use as much of the 45 calendar day period as I wish prior to
signing; and (d) that I was strongly encouraged to consult with an attorney in
writing before signing this Agreement and Release, and understood whether or not
to do so was my decision. I waive any rights to further time to consider the
Agreement and Release.

(8) Revocation of Claims: I understand that I may revoke the waiver of the Age
Discrimination in Employment Act (ADEA) claims made in this Agreement and
Release within seven (7) days of my signing. My waiver and release of claims
under ADEA shall not be effective or enforceable and I will not receive 70% of
the cash Plan Benefits described in Section (1) above. Revocation of claims can
be made by delivering a written notice of revocation to Senior Vice President,
Administration, Sallie Mae, Inc., 300 Continental Drive, Newark, DE 19713.

(9) I acknowledge that I have read and understand all of the provisions of this
Agreement and Release. This Agreement and Release represents the entire
agreement between the Parties concerning the subject matter hereof and shall not
be altered, amended, modified, or

 

16



--------------------------------------------------------------------------------

otherwise changed except by a writing executed by both Parties. I understand and
agree that this Agreement and Release, if not timely revoked pursuant to Section
(8), is final and binding when executed by me. I sign this document freely,
knowingly and voluntarily. I acknowledge that I have not relied upon any
representation or statement, written or oral, not set forth in this Agreement
and Release. If any provision of this Agreement and Release is held by a court
of competent jurisdiction or by an arbitrator to be unenforceable or contrary to
law, the remainder of that provision and the remaining provisions of this
Agreement and Release will remain in full force and effect to the maximum extent
permitted by applicable law. If this Agreement and Release is held to be
unenforceable or contrary to law, I agree to repay the Plan Benefit I received.
This Agreement and Release is governed by federal laws and the laws of the
Commonwealth of Virginia.

(10) In addition, in consideration of the Plan Benefits and other consideration
described above, I further agree to cooperate with SLM, its affiliates, and its
legal counsel in any legal proceedings currently pending or brought in the
future against SLM, including, but not limited to: (1) participation as a
witness; (2) drafting, producing, and reviewing documents; (3) assisting with
interviews, depositions, discovery, hearings, and trial; and (4) contacting SLM.
In the event I am requested, with reasonable notice, to travel as part of this
litigation cooperation, SLM agrees to pay my reasonable out of pocket expenses.

Before you sign this Agreement and Release, please take it home, read through
each section and carefully consider it. SLM recommends that you discuss it with
your personal attorney (any personal attorney fees are not covered under the
terms of this agreement). You have up to 45 calendar days to consider this
Agreement and Release. You may not make any changes to the terms of this
Agreement and Release. By signing this Agreement and Release, you will be
waiving any claims whether known or unknown.

 

 

   

 

Name     Date

 

   

 

Name

Senior Vice President, Administration

    Date

 

17